Citation Nr: 9908884	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-47 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by muscle and bone pain.  

2.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by blood in the stool, diarrhea, and weight loss.  

3.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by fatigue, memory loss, nightmares, and intermittent 
wakefulness. 

4.  Entitlement to service connection for dysthymia and sleep 
anxiety disorder/sleep terror disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
July 1992.  His DD-214 shows service in Southwest Asia from 
January 29, 1991 to March 2, 1991.  He received a Kuwaiti 
Liberation Medal.  

This appeal arose from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  The RO denied the veteran's claims for inter 
alia entitlement to service connection for bone and muscle 
pain, diarrhea with blood in the stool and weight loss, and 
loss of memory. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  An undiagnosed illness is objectively indicated by the 
widespread arthralgias or myalgias of unknown etiology.  

2.  There is no chronic diarrhea, blood in the stool, or 
weight loss.  

3.  Fatigue, nightmares, and intermittent wakefulness have 
been attributed to the known clinical diagnoses of dysthymia 
and sleep anxiety disorder/sleep terror disorder.  

4.  There is no cognitive impairment or memory loss.  

5.  Dysthymia and dream anxiety disorder/sleep terror 
disorder cannot satisfactorily be dissociated from the 
veteran's period of service.  


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by bone, joint, and 
muscle pain may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 
(1998).  

2.  An undiagnosed illness manifested by chronic diarrhea, 
blood in the stool and weight loss was not incurred in 
service and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

3.  An undiagnosed illness manifested by fatigue, nightmares, 
intermittent wakefulness, and cognitive impairment/memory 
loss may not be presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1117, 5107(a); 38 C.F.R. § 3.317.

4.  Dysthymia and sleep anxiety disorder/sleep terror 
disorder were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records showed no complaints or treatment for 
widespread muscle or bone pain.  The veteran twisted his 
ankle in January 1983 and December 1988, and complained of 
knee pain in July 1989.  

These complaints were prior to the veteran's service in 
Southwest Asia during the Persian Gulf War.  On discharge 
there was no complaint or findings of muscle or bone pain.  

Service medical records showed no record of blood in the 
stool, diarrhea, or weight loss.  On enlistment examination 
in November 1980, the veteran weighed 162 pounds.  On a 
periodic examination in 1989 he weighted 185.  On discharge, 
he weighed 186 pounds.  There was no treatment for anxiety, 
fatigue, memory loss, nightmares, or sleep disturbance in 
service.  The veteran reported trouble sleeping and loss of 
memory on his report of history at discharge.  

The veteran underwent a Persian Gulf registry medical 
evaluation, which involved multiple examinations during July 
and August 1994.  

In July 1994 the veteran was evaluated for complaints 
including joint aches and memory loss.  He reported that he 
was stationed two hours from King Khalid Military City (KKMC) 
and then passed by the KKMC area.  The veteran denied 
exposure to oil and smoke.  He stated that for 8 months he 
had had muscle aches involving the arms and thighs, and joint 
aches involving the knees and shoulders.  He was not taking 
any medication and had not seen any doctors.  He reported 
that he has short term memory loss both at work and at home 
since 1991.  He noted that he would forget where he was 
going.  He also reported headaches, occasional bad 
nightmares, and intermittent wakefulness.  He denied 
depression, nervousness, irritability, short temper, mood 
swings and flashbacks.  After examination no diagnoses were 
made. A rheumatoid factor test was positive.  

The veteran was referred to a neurologist for evaluation of 
complaints of memory loss.  On the referral it was noted that 
he would forget dates, appointments and the like.  There were 
no findings listed on the referral.  The provisional 
diagnosis was memory loss.  




The veteran was also referred to a rheumatologist for 
evaluation of complaints of joint and muscle aches affecting 
the arms, thighs, knees, and shoulders.  No swelling or 
deformity was noted.  The provisional diagnosis was joint and 
muscle aches cause unknown.  A notation on the form indicates 
that the veteran did not show for the rheumatologist 
appointment.  

A handwritten examination accompanied the referral.  This 
appears to be a rheumatology evaluation report.  The veteran 
told the examiner that about seven or eight  months after 
returning from the Persian Gulf he had aching in the 
forearms, thighs, shoulders, wrists, knees, ankles, and 
calves.  There was no history of synovitis.  He described 
intermittent pain lasting a few minutes and relieved by 
movement.  He also incidentally reported bright red blood in 
the stool one to two times a month for three years.  

On objective examination the cervical spine, shoulders, 
elbows, wrists, hands, back and cervical spine all had full 
range of motion and were not tender.  There were no 
fibromyalgic tender joints.  Straight leg raising was without 
difficulty.  Motor strength and sensation were unimpaired.  
The hips, knee, and ankles had full range of motion and were 
non-tender.  There were hammertoes on the left foot.  The 
metatarsals were tender bilaterally.  The impression appears 
to have been diffuse myalgias and arthralgias.  X-rays of the 
lumbosacral spine, the feet and the hands were ordered to 
rule out arthritis. 

The veteran's memory loss was evaluated in August 1994.  He 
reported that he had no closed head injury in the Persian 
Gulf, and no unusual exposures.  He told the examiner that 
since returning he had poor concentration and decreased 
memory, especially for short term events.  He reported that 
he had to keep track of things and write things down.  He 
reported some headaches.  He reported that he had recently 
lost his job at a steel mill but he denied it was related to 
headaches or memory loss.  




Neurological examination was negative - the examiner did not 
suggest that any findings were abnormal.  The diagnosis was 
subjective complaints of memory loss after return from the 
Persian Gulf without evidence of a structural intracranial 
process and headaches.  However, the examiner did state that 
the symptoms were most likely related to his tour in the 
Persian Gulf.  

The veteran did not report for a flexible sigmoidoscopy to 
evaluate complaints of rectal bleeding.  There is also a 
notation in the records in the claims folder that the veteran 
did not show for a September 1994 rheumatology follow-up. 

In late October and early November 1996 the veteran underwent 
another series of VA examinations.  These included a general 
examination, a podiatric examination, an intestines/diarrhea 
examination, a psychiatric examination, an orthopedic 
examination, and a neurological examination.  

On the general medical examination in October 1996, the 
veteran weighed 195 pounds.  He was described as well 
developed and well nourished.  Carriage, posture and gait 
were normal.  The head was normal.  There was no examination 
of the digestive system and no orthopedic, neurological, or 
psychiatric findings.  Instead, the examiner referred to the 
other consultative examinations.  

In the remarks section of the examination it was noted that 
the veteran reported he was in the Persian Gulf from January 
1991 to March 1991 where he served in communications.  He 
reportedly received several immunizations prior to going to 
the Persian Gulf, but received none while he was there.  He 
denied taking any tablets for pretreatment of nerve agent 
exposure.  He stated that he reported no illness while in the 
Persian Gulf.  He denied being exposed to any smoke from 
burning oil wells although he saw smoke in the sky.  He was 
not enveloped with smoke, and he denied any exposure to oil 
from wells, diesel, or other petrochemicals.  He denied 
exposure to depleted uranium or microwaves.  

The veteran was not in contact with paint, solvents, or 
pesticides.  He reported that he was exposed to fumes from 
tent heaters and burning refuse.  Food, drink, and water for 
showering were all supplied by the U.S. Armed Forces.  He 
reported that he was exposed to sand storms.  

On the examination of the intestines, the same day the 
veteran reported that in July 1994 he began having diarrhea 
four to five times a day with off and on bleeding manifested 
by observed blood in the stools.  He reported that the bloody 
stools were accompanied by a feeling of weakness and fatigue.  
He felt that this was progressive over the last two years.  
He described a vague periumbilical cramping, worse on the 
left.  According to the history, he was trying to gain some 
extra weight to give him more strength.  He stated that he 
had a good appetite and a broad diet.  He told the examiner 
that he has having difficulty sleeping.  The examiner noted 
that the veteran spoke slowly and had a very reflective mood.  

On examination, the veteran's weight was listed as 167 
pounds.  Examination of the abdomen revealed no 
abnormalities.  On rectal examination there were no 
hemorrhoids.  Sphincter tone was normal.  There was no 
abnormality of the wall of the bowel.  Occult blood study was 
negative.  The diagnosis was recurrent diarrhea, two year 
history with rectal bleeding.  A barium enema was ordered.  
This was normal.  

On the psychiatric examination in October 1996, the veteran 
reported that during his time in the Persian Gulf he passed 
information to outlying commanders.  He denied any exposure 
to or handling of dead bodies or other traumatic experiences.  
He reported that he had been unemployed since February 1996 
and was attending college classes in communications and 
electronics.  

The veteran's primary history was difficulty getting to 
sleep, and having nightmares.  He reported that sometimes his 
wife would wake him up because he would be hitting, kicking 
or choking her.  He could not remember what he was dreaming 
about.  He informed the examiner of his various physical 
ailments including muscle and joint pain, headaches, 
abdominal pain and bloody stools.  



The veteran also related that he had some slight depression 
and was down because of his physical problems.  He reported 
to the psychiatrist that his appetite was low but that he 
forced himself to eat so that he would have more energy.  He 
felt that his memory was affecting his ability to perform his 
class work.  

On examination the veteran had good concentration.  He had a 
somber, tired look about him.  His mood was mildly depressed 
and while his affect was appropriate to his mood, it was 
restricted in range and intensity.  The diagnosis was dream 
anxiety disorder (nightmare disorder) versus sleep terror 
disorder and dysthymia.  His Global Assessment of Functioning 
(GAF) was 70.  

On orthopedic examination in October 1996, the veteran 
reported that soon after returning from the Persian Gulf he 
began to get migratory aching pains throughout all of his 
body including his fingers, hands, arms, back, legs, and 
ankles, like a "charley horse" that would come and go.  He 
added that the pains were present most of the time and that 
his joints would click.  He reported occasional difficulty 
walking with a feeling of muscles pulling and some difficulty 
sleeping.  

He denied any swelling, thickening, or deformity of the 
joints.  There was no tenderness per se over the joints, just 
a feeling of his muscles "pulling real hard."  He 
reportedly would have episodes of worse symptoms and 
headaches.  The veteran reported that he was not working but 
was attending school.  He mentioned that he was being treated 
by a doctor with Tylenol 4 and Valium for headaches.  

On examination, the veteran was well developed and muscular 
but moved somewhat slowly.  He had a very flat affect.  He 
exhibited no difficulty removing his clothes and redressing.  
He had full and complete range of motion of his fingers and 
thumbs.  There was no ascertainable swelling, thickening, or 
other abnormality of the joints.  


The veteran's wedding ring fit normally.  There was full 
range of motion of his wrists without soreness, swelling, 
pain or tenderness.  They moved easily without apparent 
discomfort.  The same was true of the elbows.  There was some 
tenderness and soreness of the muscles in both forearms, 
which were quite muscular and strong appearing.  Grip was 
adequate bilaterally.  There was full range of motion of the 
shoulders and scapulae without apparent pain or discomfort.  

There had been a recent injury to the neck and there was mild 
restriction of the range of motion, namely extension, which 
was unrelated to the present problem according to the 
examiner.  On examination of the back there was no tenderness 
or soreness to palpation.  The veteran had essentially full 
range of motion without significant hesitation.  There was no 
evidence of neurological involvement or distal radicular 
symptoms such as numbness, tingling, pain in the legs, and so 
forth.  He had complete and normal range of motion in both 
hips and he would squat and arise, albeit with some 
reluctance and discomfort on the bottom of his foot where he 
had a plantar wart.  The knees showed full and complete range 
of motion without swelling or evidence of inflammation or 
irritation.  The ligaments were all strong with no evidence 
of internal derangement.  The same was true of the ankles 
with a full complete and normal range of motion with no 
swelling, erythema, thickening, deformity or evidence of 
inflammation.  

The overall examination as far as the joints, muscles and 
bones were concerned was normal with the exception of some 
rubbery-like resistance to trying to get him to go through 
the motions described.  There was no specific inflammatory or 
other abnormal entity identified.  The diagnosis was 
migratory myalgia and arthralgia without specific findings, 
etiology undetermined.  Rheumatoid factor was negative.  

On neurological examination, the veteran reported daily 
headaches (or headaches every other day) of increasing 
severity since his Persian Gulf service.  He also reported 
diarrhea, bone, joint, and muscle pain, and memory loss.  

On examination, the veteran was very distractible and he had 
difficulty focusing.  The rest of the examination was 
unremarkable.  The impression was non-migraine and 
nonvascular headaches possibly secondary to environmental 
agents in the Persian Gulf.  There was no evidence of a 
structural intracranial process.  

The veteran submitted private treatment records from 1996.  
The treatment was mostly for headaches.  In March 1996, he 
denied a history of emotional or adjustment problems but 
admitted to great stress since a bus accident in which his 
neck was injured.  He stated that he was fired after taking 
off time from work with a doctor's excuse.  

The veteran told the doctor that his finances were poor and 
that this was causing marital discord.  He denied intrusive 
thoughts, recurrent dreams, avoidance and the like.  He had 
no overt depression but stated that he only wanted his neck 
to feel better and for his headaches to stop.  The veteran 
appeared anxious or apprehensive with a blunted but 
appropriate affect.  His thought content was preoccupied with 
his neck and headaches, and concern regarding his wife and 
his finances.  Otherwise his mental status examination was 
normal.  He felt that his nerves and headaches had increased 
"some" since Desert Storm.  

During subsequent appointments the veteran reported ongoing 
headaches and neck pain with difficulty sleeping.  The doctor 
prescribed Valium and Tylenol IV, which reportedly helped.  
The veteran's periodic difficulty sleeping was provoking 
arguments with his wife.  He was unsuccessful in finding work 
and was thinking of starting school.  

In August 1996 the veteran's car was stolen and stripped.  
This stress together with his headaches, neck pain and blood 
in his stool was reportedly making him irritable.  He 
reported fights with his wife.  He also reported increased 
symptoms due to being out of medications.  The doctor 
prescribed Thorazine in addition to Valium and Tylenol IV.  




In October 1996 the veteran reported that he was taking 
communications and electronics courses but that the formulas 
were difficult.  He related that he and his wife were 
relating better.  He felt that a regular schedule had been 
good for him.  He complained of headaches and neck pain that 
were not as bad as in the past.  His mood and spirits were 
better.  The veteran told the doctor that he was being 
evaluated for effects of Desert Storm and stated that that 
was when his joint pains and headaches got bad.  

In November 1996 the veteran reported that he was having 
increased troubles with his wife.  He reported that he was 
still having bad headaches.  The doctor noted that because of 
State Board sanctions he was no longer going to be able to 
prescribe medications for the veteran.  

In December 1996 the veteran reported that he dropped some 
classes to make time for VA medical appointments.  The doctor 
made a notation in the record that the veteran was having 
difficulty maintaining school as he had in maintaining a job.  
The veteran told the doctor that he left service after his 
last tour of duty because his nerves and headaches had gotten 
too bad.  The veteran reported that the medications were 
helping but the doctor indicated that he could no longer 
prescribe them.  

VA outpatient treatment records from 1996 and 1997 were 
received.  

The veteran underwent a psychology intake evaluation for VA 
psychological services in December 1996.  He gave a history 
of sleep disturbance and nightmares.  He also reported 
physical problems including arthritis, migraines, and neck 
problems.  He had not worked for a year but was attending 
school full time.  He stated that he would brood about his 
problems at night, which interfered with his sleep.  He 
reported that he used Valium and pain medications.  Despite 
his problems he did not feel that he had any serious 
psychological difficulty.  

On examination the veteran shifted in his chair, saying he 
had pain due to joint problems.  Mental status examination 
was unremarkable except for the veteran's mood which was 
serious and reserved.  Some mild anxiety was observed when he 
discussed his physical problems.  He did not report any 
lingering distress over his Desert Storm experience.  He 
reported periodic nightmares but was vague about their 
content.  The examiner wrote that post traumatic stress 
disorder (PTSD) like symptoms were not blatantly obvious at 
the time but could not be completely ruled out.  The 
impression was sleep disorder, and rule out sleep anxiety 
disorder (continue to rule out PTSD as well).  

Thereafter the veteran had a number of appointments for 
psychiatric treatment.  
He reported his various physical problems (including 
headaches and bone, joint, and muscle pain) his nightmares 
and difficulty sleeping, and his complaints of memory loss 
and difficulty concentrating.  The diagnoses included 
depressive disorder, history of dysthymia, rule out PTSD, 
rule out cognitive disorder, and possible dependence on pain 
medications.  By the end of 1997 the veteran's weight had 
increased to just over 200 pounds.

In August 1997, in response to a Persian Gulf development 
letter from the RO, the veteran submitted a written statement 
to the effect that he had had VA Persian Gulf examinations in 
1993 and 1995.  He stated that he had been unable to hold a 
job since 1993.  As for his physical problems he reported 
migraine headaches, joint and muscle pain, and loss of memory 
and loss of over 40 pounds.  He added that he had been 
diagnosed with PTSD.  

In September 1997 the veteran submitted lay statements in 
support of his claim.  S.G. reported that when the veteran 
returned home in August 1992 he became sick.  She noted that 
in December 1992 he began speaking, and behaving differently.  
She noted that he would yell about what he had gone through 
and what he was going through.  She then wrote "pain."  





S.G. wrote that he could not get a job because of his 
medications and asserted that the one that helped his 
migraines (Tylenol 3) was taken away.  She also noted that he 
would urinate blood and had blood in his stool.  She asserted 
the had had nose bleeds, fatigue, joint and muscle pain, and 
memory loss.  She stated that he looked and felt old, tired, 
depressed and useless.  

G.G. submitted a letter in which he asserted that when the 
veteran returned from Desert Storm in 1991, his mind would 
wander.  He stated that the veteran would stare and didn't 
even hear him talking.  He also related that the veteran was 
in poor health and specified that he was in pain and was 
suffering from depression.  

In March 1998 the veteran underwent a VA psychiatric 
examination and psychological testing.  

On VA examination, the veteran reported the various health 
problems that he had experienced since returning from the 
Persian Gulf including hair loss, loose bloody stools, 
difficulty paying attention, and difficulty remembering.  The 
examiner wrote that the veteran was initially reluctant to 
discuss his activities during Desert Storm because of his 
reported security clearance.  He reported that he was 
disturbed by soldiers dying in battle with nothing being done 
about it.  He told the examiner that he was a communications 
chief in the Gulf from January to March 1991 and was 
responsible for transmitting orders.  

The veteran reported that he was having nightmares about 
people chasing him and attacking him.  He stated that these 
started upon returning from the Gulf.  He reportedly would 
kick, hit, and choke his fiancée at night.  He was not able 
to identify the frequency of the nightmares.  



When questioned about intrusive thoughts, the veteran told 
the examiner that he thinks about soldiers that he served 
with and noted that many of them were having the same 
physical difficulties.  He reported depression associated 
with his physical problems and noted that sometimes he would 
not sleep at all.  He was concerned that he was a burden to 
his family and friends.  He complained of marked fatigue and 
difficulties concentrating.  He reported that he would think 
about suicide.  

The examiner noted the veteran's outpatient psychiatric 
treatment and medications. The veteran reported that the 
medications have helped his nerves but did not consistently 
help him sleep.  

On examination, psychomotor retardation was noted.  There was 
a delay in answering questions.  He was a vague historian and 
was distractible.  He would stare off into space at times.  
However he was alert, his thought was organized and he did 
not appear to be responding to internal stimuli.  His speech 
was monotone.  His mood was depressed and affect was blunted 
but he was cheerful at several points during the interview.  
There was no suicidal or homicidal ideation, hallucinations 
or delusions.  His mini mental status examination score was 
20 out of 30.  The diagnoses were dream anxiety disorder 
versus sleep terror disorder, dysthymia, and cognitive 
disorder not otherwise specified.  His GAF was 40.  

The examiner remarked that she agreed with the prior 
compensation and pension examination.  She added that it 
would be helpful to obtain neuropsychiatric testing to 
quantify the degree of cognitive impairment as that was felt 
to be the most striking part of the veteran's presentation.  

Neuropsychological testing was performed in April 1998.  The 
examiner reviewed the claims folder in detail.  On 
examination, the veteran was alert and fully oriented.  He 
exhibited a slow gait (although apparently it was within 
normal limits).  Eye contact was poor with slow rate of 
speech and many "dramatics" throughout testing with much 
body movement, variable effort, long "well-rehearsed" list 
of complaints including constant headache.  He seemed to 
respond even more slowly when instructed to "go fast."  A 
battery of psychiatric tests were administered.  

The impression based on the test results was that the 
evaluation was difficult to interpret secondary to suboptimal 
test-taking attitude and approach such that test score could 
be lowered.  Results suggested low-average or better overall 
cognitive function.  The testing was negative for clear-cut 
focal, diffuse or pathognomonic signs measured or observed; 
and for memory deficits found or elicited.  There was an 
abnormal though questionably valid Minnesota Multiphasic 
Personality Inventory (MMPI) obtained that was felt to be 
probably exaggerated and an over endorsement of pathology.  
The results were suggestive of a moody, unstable, rebellious 
individual who is unsociable with multiple vague somatic 
concerns and complaints and who may exhibit symptoms of mood-
affective disorder, depression, low energy, and 
family/marital discord and conflict.  

Based on these test results, the VA psychiatric examiner who 
conducted the March 1998 examination, issued a revised 
opinion in June 1998.  She wrote that psychological testing 
did not support the existence of a cognitive disorder.  The 
Axis I diagnoses were amended to dysthymia and dream anxiety 
disorder versus sleep terror disorder only.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  

It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence; the claimant is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well grounded.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any cough, in service will 
permit service connection of pulmonary disease, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

VA shall pay compensation in accordance with Chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
identified in the regulation, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  Id.  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veteran's claims for payment of compensation for 
undiagnosed illness pursuant to 38 C.F.R. § 3.317 are well 
grounded.  The veteran did serve in the Southwest Asia 
Theater of operations during the Persian Gulf War, he has 
asserted the existence of chronic symptoms listed in 
38 C.F.R. § 3.317 prior to December 31, 2001, and he has 
reported for VA examinations in this regard.  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
veteran's claims; no further assistance to the veteran in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).  The veteran has been provided with numerous VA 
medical examinations and a Persian Gulf Registry examination.  
Indicated psychological testing was obtained.  Private 
medical records and VA treatment records were also obtained.  
He has received the Persian Gulf Development letter and has 
in fact submitted lay statements to support his claim.  

With regard to the claim for entitlement to compensation 
pursuant to 38 C.F.R. § 3.317 for chronic disability from an 
undiagnosed illness manifested by muscle and bone pain, the 
veteran has complained since filing his initial claim, of 
widespread musculoskeletal pain.  There have also been some 
reliable signs that the veteran was experiencing 
musculoskeletal pain as reported.  

On the rheumatology appointment from 1994, the veteran 
reported pain in the forearms, thighs, shoulders, wrists, 
knees, ankles, and calves.  The metatarsals were tender 
bilaterally.  In 1996 he reported migratory aching pains 
throughout all of his body including his fingers, hands, 
arms, back, legs, and ankles, like a "charley horse" that 
would come and go.  There was some tenderness and soreness of 
the muscles in both forearms and the examiner noted that 
there was a rubbery-like resistance to trying to get him to 
go through the motions described.  Some muscular soreness and 
rubbery resistance to joint motion were noted on VA 
examination.  During a VA psychiatric intake evaluation, the 
veteran shifted around in his chair - reportedly due to joint 
pain.  

Diagnoses have been made of arthralgias and myalgias.  These 
are not specific clinical diagnoses - rather they are simply 
medical terms for joint and muscle pain.  The veteran's 
complaints have not been medically attributed to any specific 
disease process such as arthritis.  The etiology for the 
widespread and migratory pains is unknown.  

The RO found that notwithstanding the above, the veteran did 
not show that the undiagnosed illness was not manifest to a 
degree of 10 percent or more using 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (fibromyalgia, fibrositis, primary 
fibromyalgia syndrome).  A 10 percent evaluation requires 
widespread musculoskeletal pain and tender points (on both 
the left and right sides, above and below the waist, and 
affecting the axial skeleton) that require continuous 
medication for control.  38 C.F.R. § 4.71a, Diagnostic Code 
5025 (1998).  The Board disagrees.  

The veteran did not have objective evidence of fibromyalgia 
tender points.  However, he has complained of widespread pain 
as defined in the regulation.  There has been reliable 
evidence that the veteran had pain at least in the 
metatarsals, and soreness in both forearms.  There was also a 
rubbery resistance on ranges of motion that is seemingly 
evidence of functional limitation of motion for VA purposes.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.10; 4.40, and 4.45 (1998).  




The veteran has used prescription painkillers for control of 
headaches and neck pain and certainly this would have had the 
effect of controlling his other musculoskeletal complaints.  

Also, it should be noted that the veteran's complaints of 
migratory pain have caused examiners to test for rheumatoid 
arthritis.  No diagnosis of rheumatoid arthritis was made and 
in 1996 rheumatoid arthritis testing was negative.  However, 
an earlier test was positive.  The Board is of the opinion 
that the undiagnosed illness could also be analogized to 
rheumatoid arthritis.  

The diagnostic code for evaluating rheumatoid arthritis as an 
active process only requires one or two exacerbations a year 
in a well-established diagnosis.  In the alternative, 
residuals may be rated according to limitation of motion, and 
where there is noncompensable limitation of motion a rating 
of 10 percent is for application for each major joint or 
group of minor joints affected.  Limitation of motion must be 
objectively confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

Clearly, resolving all reasonable doubt in the veteran's 
favor, the criteria for at least a 10 percent evaluation 
under Diagnostic Code 5002 have been met given the 
examination findings recited above.  

Giving the veteran the benefit of the doubt consistent with 
38 C.F.R. § 3.102 (see also 38 C.F.R. § 4.3) the Board is of 
the opinion that the veteran has met the requirements of 
38 C.F.R. § 3.317 for establishing the existence of an 
undiagnosed illness manifested by widespread musculoskeletal 
pain.  This undiagnosed illness is therefore found to be 
service connected.  



On the issue of entitlement to compensation pursuant to 
38 C.F.R. § 3.317 for chronic disability from an undiagnosed 
illness manifested by blood in the stool, diarrhea, and 
weight loss, the veteran has submitted testimonial evidence 
(his own statements and the statements of a lay witness) that 
he has the symptoms complained of.  The veteran has also 
reported blood in the stool during medical histories.  

However, rectal examination, barium enema, and stool occult 
blood testing have revealed no evidence of a disease process.  
The absence of any findings is different from the absence of 
a known clinical diagnosis to explain objective evidence of a 
disabling disorder.  Accordingly, there is no basis on which 
to grant the benefit sought by the veteran.  Moreover, there 
is also no evidence of a chronic or sustained weight loss.  
The veteran weighed 162 pounds on enlistment into service in 
1980.  On discharge he weighed 186 pounds.  By the end of 
1997 the veteran's weight had increased to just over 200 
pounds.  There is no factual basis for a finding that the 
veteran has weight loss.  

On the issue of whether there is undiagnosed illness 
manifested by fatigue, memory loss, nightmares, and 
intermittent wakefulness, the veteran has reported sleep 
disturbances due to pain, due to preoccupation with personal 
problems, and due to nightmares.  He has also reported 
depressed mood and stress due to physical and family 
problems.  There is no evidence in contradiction of the 
veteran's account.  Based on these symptoms, diagnoses of 
dysthymia and sleep anxiety disorder/sleep terror disorder 
have been made.  Because these symptoms have been attributed 
to known clinical diagnoses, 38 C.F.R. § 3.317 is 
inapplicable.  

The Board also considered whether service connection was 
supported on a direct basis.  On discharge the veteran did 
report sleep disturbances and headaches in service.  Post 
service records note that the veteran's difficulty sleeping 
was in large part due to chronic headaches, for which 
entitlement to service connection is in effect.  The 
veteran's dysthymia has also been linked to the veteran's 
physical problems and family stresses caused by them.  

Therefore, affording the benefit of the doubt to the veteran, 
entitlement service connection is warranted for dysthymia and 
sleep anxiety disorder/sleep terror disorder.  These 
diagnosed disorders cannot satisfactorily be dissociated from 
the veteran's active service.  

As for memory loss, the veteran reported memory loss in 
service and since service.  There have been post service 
diagnoses of memory loss based on the veteran's history.  
However, it is noted that examiners who diagnosed memory loss 
qualified the diagnoses by saying that if complaints of 
memory loss persisted, psychometric testing should be 
performed.  This testing was ultimately performed in 1998 and 
it showed no objective cognitive impairment.  Without 
objective evidence of memory impairment, there is no basis 
for a grant of benefits under 38 C.F.R. § 3.317, or on a 
direct basis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for an undiagnosed illness 
manifested by chronic diarrhea, blood in the stool and weight 
loss, and for an undiagnosed illness manifested by fatigue, 
nightmares, intermittent wakefulness, and cognitive 
impairment/memory loss.


ORDER

Entitlement to service connection for undiagnosed illness 
manifested by bone, joint and muscle pain is granted.  

Entitlement to service connection for an undiagnosed illness 
manifested chronic diarrhea, blood in the stool and weight 
loss is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by fatigue, nightmares, intermittent wakefulness, 
and cognitive impairment/memory loss is denied.  

Entitlement to service connection for dysthymia and sleep 
anxiety disorder/sleep terror is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 
- 5 -


- 19 -


